DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-20 are pending in the application with claims 9-20 withdrawn. Claims 1-5 and 7-8 are examined herein.

In the event that claim 1 becomes allowable, Examiner suggests Applicant amend the method claims to explicitly include the system of claim 1 so that they may be rejoined in an eventual Notice of Allowance.

Response to Arguments
Applicant’s arguments and amendments filed 12/17/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the Specification and Drawings overcome some, but not all of the Drawing objections, and have further created new issues as discussed further below.


Applicant’s cancellation of claim 6 overcomes the 35 U.S.C. 112(a) rejection of record.
Applicant’s amendments to the claims overcome some, but not all of the 35 U.S.C. 112(b) rejections of record and have further created new issues as discussed further below. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
a chamber (claim 1) – Figure 1B cannot be reasonably considered a chamber by the ordinary skilled artisan, as it includes numerous components, including outer flanges and bolts, et cetera. It is unclear where the chamber is actually located relative to all the other components. For example, do the inlet/outlet feedthroughs 123/122 penetrate the chamber, or are they part of the chamber?
the optical emission spectroscopy chamber containing at least the optical emission spectrometer (claim 1) – while Figure 1A shows an optical emission spectrometer 138, none of the figures show the optical emission spectrometer contained in a chamber.
an insulation coating on an outer periphery of the at least two electrodes excluding the insulation coating at an end of each electrode (claim 3) – although 
a four-way cross chamber (claim 4) – the “4-way cross” label in Figure 1B points to a horizontal beam and does not appear to point to a four-way cross. 
No new matter should be entered.

The drawings are objected to because replacement Figure 5 is too blurry to read details. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both “Plasma chamber” and “plasma cell” (see amended [0032]). While the drawings and specification appear to use the terms plasma chamber and plasma cell interchangeably (“Plasma chamber/cell 112”), the claims appear to suggest that these two are distinct structures (see claim 1: “the optical emission spectroscopy chamber containing the plasma cell”).
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Claim 1, as currently amended, requires “wherein a normalized intensity of the plasma discharge cell water vapor detection system is independent of plasma discharge current conditions at the plasma cell and the normalized intensity of the plasma discharge cell water vapor detection system quantifies water vapor presence via emission density by measuring radial constriction in the plasma discharge.” This limitation is not adequately supported in the disclosure as filed. The specification as filed discloses “[i]t is apparent that with an increase in the water vapor content, the discharge radially constricts and at the same time its emission intensity decreases. The lower diffusivity of water vapor is primarily responsible for the observed overall radial constriction and hence the reduction in intensity” ([0037]) and further discloses “detecting water vapor concentration via measuring hydrogen emissions” ([0013]), “the emission from the plasma discharge is measured by an optical emission spectrometer via an optical probe” ([0028]), “the emission intensity is measured” ([0056]). There is no disclosure of the recited quantifying of water vapor presence via emission intensity decrease by measuring radial constriction in the plasma discharge. While the disclosure as filed suggests a relationship between the water vapor content and the radial dimension of the discharge, the disclosure does not describe a step of measuring the radial constriction in the plasma discharge to determine an emission intensity decrease in order to quantify the water vapor content. Rather, the disclosure only describes measuring the emission and the emission intensity.

The limitation is therefore new matter. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is indefinite because the structural relationship between the components of the system (e.g., optical emission spectroscopy chamber, inlet/outlet feedthrough, plasma cell, etc.) is unclear. For instance, are the feedthroughs structural components of the chamber? Or are these separate components from the chamber? Are the plasma cell and optical emission spectroscopy chamber the same structure, as suggested in amended [0032]? This is further unclear in view of the above drawing objections since the figures do not clearly show the structure of a chamber and the only figure that appears to show a chamber (the square around the plasma cell in Figure 1A) shows the spectrometer as outside of the chamber. 

Claim 1 recites “a plasma cell including at least two electrodes, comprising at least one cathode and at least one anode, forming an inter-electrode gap, in communication with the stream of gas, to initiate a plasma discharge within the inter-electrode gap.” This limitation is unclear as to what structure(s) comprises the cathode and anode, what structure(s) forms the inter-electrode gap, what structure(s) is in communication with the stream of gas, and what initiates the plasma discharge. Is the the at least two electrodes comprising at least one cathode and at least one anode which form an inter-electrode gap, wherein the inter-electrode gap is in communication with the stream of gas to initiate a plasma discharge within the inter-electrode gap”?

Claim 1 is further indefinite because the limitation “[a/the] normalized intensity of the plasma discharge cell water vapor detection system” is unclear. How does the system itself have an intensity? Is it the emission or signal detected by the system that is normalized? 

Claim 1 further recites “the normalized intensity of the plasma discharge cell water vapor detection system quantifies water vapor presence via emission intensity decrease by measuring radial constriction in the plasma discharge.” This limitation is unclear. How does the normalized intensity quantify water vapor presence? Is the claim intending to say that the normalized intensity = the quantity of water vapor present in the system? Alternatively, is it just the plasma discharge cell water vapor detection system itself that determines whether water vapor is present? Further it is unclear the relationship between the normalized intensity/system and the emission intensity and radial constriction. The claim appears to recite the system measures the radial constriction of the plasma discharge. Is a value of the emission intensity/water vapor presence an intended result or inherent result of measuring the radial constriction? 

Claim 3 recites “the at least two electrodes having an insulation coating on an outer periphery of the at least two electrodes excluding the insulation coating at an end of each electrode.” This limitation is unclear. It is unclear whether the end of each electrode has a different insulation coating, the insulation coating on the outer periphery of the electrodes not including the different insulation coating that is on the end of each electrode. Alternatively, is the claim intended to recite “the at least two electrodes having an insulation coating on an outer periphery of the at least two electrodes, the at least two electrodes excluding the insulation coating at an end of each electrode”?

Claim 3 is further indefinite because it is unclear if the inter-electrode gap recited in line 5 is the same gap as the one recited in claim 1, line 8 or a different gap. For purposes of examination, examiner is interpreting the claim to mean the insulation coating forms the inter-electrode gap and the gap in claim 3 is the same as the gap recited in claim 1, line 8.

Claim 5 recites “wherein a second flange comprises a visualization port” and it is unclear if the second flange is part of the at least one flange recited in claim 1, or a different flange. 

Claim 7 recites “a stream of gas” and it is unclear if the stream of gas is the same as the stream of gas recited in claim 1, or a different stream.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0321804 (“Kulkarni”) in view of US Publication No. 2003/0160956 (“Chevalier”), US Patent No. 10,261,120 (“Schindelholz”), and “DC normal glow discharges in atmospheric pressure atomic and molecular gases” (“Staack”) (citations refer to attached NPL document).

Regarding claim 1, the limitation “the normalized intensity of the plasma discharge cell water vapor detection system quantifies water vapor presence via emission intensity decrease by measuring radial constriction in the plasma discharge,” as best understood by the Examiner in view of the above objections and rejections, as an intended result-type clause. Examiner reminds Applicant that claim 1 is directed towards an apparatus, not a methodology, and thus the final imitations are interpreted as the claimed invention’s water vapor is capable of being quantified/detected by measuring radial constriction in the plasma discharge, which is also a measure of the emission intensity.


Kulkarni discloses (see Figs. 1, 2) a plasma discharge cell detection system capable of detecting water vapor ([0002]-[0005]) comprising:
an inlet feedthrough (14, 52) for introducing a stream of gas into an optical emission spectroscopy chamber (12, 50);
an outlet feedthrough (16, 54) for the stream of gas to exit the optical emission spectroscopy chamber;
a plasma cell (18, 56) including at least two electrodes (20, 26, 62, 64), comprising at least one cathode (26) and at least one anode (20) ([0018]), forming an inter-electrode gap (66), in communication with the stream of gas, to initiate a plasma discharge within the inter-electrode gap ([0017]);
an optical emission spectrometer (46) that acquires an emission from the plasma discharge ([0024]);
the optical emission spectroscopy chamber containing the plasma cell and the at least two electrodes; and
at least one flange extending from the optical emission spectroscopy chamber.

	Kulkarni is silent as to the specific structure of the optical emission spectrometer and further does not disclose the chamber containing the optical emission spectrometer.



	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include the optical probe, as taught by Chevalier, in the system of Kulkarni for the predictable purpose of transmitting the radiation emitted by the plasma source to the spectrometer (Chevalier, [0046]).

	The combination of Kulkarni-Chevalier does not explicitly teach that the spectrometer is inside the chamber.

Schindelholz teaches (see Figs. 1A, 1C) an optical emission system (100) for generating plasma (Title, 4:30-32, 7:29-41) comprising a chamber (140) containing at least two electrodes (150, 155) forming an inter-electrode gap (g) and an optical emission spectrometer (121) (5:31-40). 

	A POSA would have found it obvious to modify the system of Kulkarni in view of the teachings of Schindelholz for the predictable purpose of containing the optical emission spectrometer in an environmentally controlled chamber (Schindelholz, 5:40-46). Further, it would have been obvious to a POSA to position the optical emission spectrometer in the chamber since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant does 

The combination of Kulkarni-Chevalier-Schindelholz does not teach wherein a normalized intensity of the plasma discharge cell water vapor detection system is independent of plasma discharge current conditions at the plasma cell and the normalized intensity of the plasma discharge cell water vapor detection system quantifies water vapor presence via emission density by measuring radial constriction in the plasma discharge. 

Staack teaches (see Figs. 1-2) an optical emission system for analyzing gases (Abstract) that is capable of detecting water vapor (p. 3; “Optical emission spectra (OES) of the discharge were taken in a range 200-1100nm”; see also, p. 4; “In helium the strongest lines are due to atomic emission of He at 587.6, 667.8, 706.5 nm; however, noticeable emissions is also observed due to typical trace impurities of water vapor.… The strongest impurity lines are due to H and O probably from the disassociation of H2O”; see [0036] of the instant Specification describing detection of water vapor by measuring the emission of hydrogen by measuring the wavelengths of 587.6, 667.8, and 706.5 nm). Staack further teaches the system comprising a plasma cell (“Discharge Chamber”) and an optical emission spectrometer that acquires an emission from a plasma discharge initiated within an inter-electrode gap formed by at least one cathode and at least one anode (Figs. 1-2), wherein a normalized intensity of the system is independent of plasma discharge current conditions at the plasma cell 

	A POSA would have been motivated to have the system of Kulkarni-Chevalier-Schindelholz measure the radial constriction of the plasma discharge, as taught by Staack, because Staack teaches these measurements can be used to estimate the current densities and electric fields in order to predict discharge parameters (pp. 3; “Relationships for scaling of the electric field, current density and voltage drop can be used to predict and accurately estimate the discharge parameters,” “Together with the current and voltage measurements, these were used to estimate the current densities and electric fields”). 

Regarding claim 2, Kulkarni in view of Chevalier, Schindelholz, and Staack teaches the plasma discharge cell detection system of claim 1. Kulkarni further discloses the at least two electrodes may be formed of an electrically conducting material, such as metal ([0027]), but does not explicitly disclose the electrodes are formed from copper. Schindelholz further teaches the electrodes in its system are copper electrodes (Fig. 1C, 6:40-46). A POSA would have been motivated to apply the copper teachings of Schindelholz to the system of Kulkarni-Chevalier-Schindelholz-Staack because Schindelholz teaches copper is a suitable material for an electrode In re Leshin, 125 USPQ 416.  

Regarding claim 4, Kulkarni in view of Chevalier, Schindelholz, and Staack teaches the plasma discharge cell detection system of claim 1. Kulkarni further discloses wherein the chamber comprises a four-way cross chamber (Fig. 2).

Regarding claim 5, Kulkarni in view of Chevalier, Schindelholz, and Staack teaches the plasma discharge cell detection system of claim 1. Kulkarni further discloses wherein a second flange extends from the optical emission spectroscopy chamber and comprises a visualization port (60) (Fig. 2). 

Regarding claim 7, the limitation “wherein the plasma discharge cell water vapor detection system analyzes a stream of gas from a spent nuclear fuel cask” is merely a recitation of the intended use of the system and does not serve to patentably distinguish the claimed structure over that of the prior art as long as the structure of the prior art is capable of performing the intended use. See MPEP 2111-2115.

Kulkarni in view of Chevalier, Schindelholz, and Staack teaches the plasma discharge cell water vapor detection system of claim 1. Kulkarni further teaches its system can be used to collect and analyze gases (Abstract, Fig. 4, [0028]). Therefore, 

Regarding claim 8, Kulkarni in view of Chevalier, Schindelholz, and Staack teaches the plasma discharge cell water vapor detection system of claim 1. Schindelholz and Staack both further teach the inter-electrode separation distance between the electrodes is capable of being increased or decreased (Schindelholz, Figs. 1A, 1C, 5:9-28, 6:1-26, 6:40-46; Staack, p. 3; “The anode is fixed in place, and the cathode can be moved through a flexible bellows using a micrometer to change the inter-electrode spacing”). It would have been obvious to a POSA to modify the system of Kulkarni-Chevalier-Schindelholz-Staack by applying the electrode separation technique of Schindelholz or Staack for the predictable purpose of increasing or decreasing the resistance (Schindelholz, 5:19-20) or voltage (Staack, p. 7; “The change in discharge voltage, V-d, corresponding to a change in electrode spacing, d”). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Chevalier, Schindelholz, and Staack further in view of “Laser diagnostics of atomic hydrogen and oxygen production in RF and microwave plasma discharges” (“Preppernau”) (citations refer to attached NPL document).

Regarding claim 3, Kulkarni in view of Chevalier, Schindelholz, and Staack teaches the plasma discharge cell detection system of claim 1, but does not explicitly teach the at least two electrodes having the claimed insulation coating.


It would have been obvious to a POSA to apply the insulation teachings of Preppernau to the system of Kulkarni-Chevalier-Schindelholz-Staack for the predictable purpose of insulating the electrodes from the rest of system’s components to prevent damage to the fragile electrodes (Preppernau, p. 4; “The electrodes are insulated from the rest of the assembly”). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Chevalier, Schindelholz, and Staack further in view of US Publication No. 2018/0075933 (“Al Rashdan”).

Alternatively regarding claim 7, Kulkarni in view of Chevalier, Schindelholz, and Staack does not explicitly teach the system analyzes a stream of gas from a spent nuclear fuel cask.


It would have been obvious to a POSA to use the system of Kulkarni-Chevalier-Schindelholz-Staack for analyzing a stream of gas from a spent nuclear fuel cask as taught by Al Rashdan because Kulkarni teaches its system can be used to collect and analyze gases, can analyze samples “on-the-fly,” and produces higher signals compared to other systems (Abstract, Fig. 4, [0028]-[0029]). Further, Al Rashdan teaches that it is useful to detect and quantify the water vapor in a spent nuclear fuel cask to determine whether conditions of the cask have changed and can be used to predict and simulate a corrosion profile of the cask ([0038], [0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646